Herrick, J.:
The trial court in its charge to the jury said: “ Upon the trial here the counsel • for the defendant has stated and the trial has proceeded upon the theory that he justifies these actions, that it was true that his daughter' had been made blind by reason of a dose of belladonna. There has been no attempt to evade that issue, and the case has been tried upon the theory that it was lack of ability on the.part of the plaintiff in this case. It has been announced over and over again that the plaintiff did negligently and carelessly, by reason of his lack of skill, or by the lack of some precaution on his part, administer belladonna to the daughter of the defendant by which she was made blind. The defendant having taken that position it is incumbent upon him to sustain it. Having made that statement the burden is upon him to show that it is true.”
*351And again: “ In order for the defendant to justify the utterance of the words he must prove that blindness was the result of the administration of belladonna by the plaintiff. If the evidence does not satisfy your minds in that regard he has failed in his justification. If you find, however, that that was the result, after considering the evidence, then he has sustained it.”
And, further: “ You must pass upon the question of whether or not the words spoken were true. You must find that the belladonna administered did cause the blindness.”
There were no exceptions to either of these portions of the charge, and they present to us very clearly and plainly the theory upon which the case was tried.
The court also, in speaking of the evidence, used the following language : “You have heard the doctors give the symptoms of belladonna poisoning. I am not aware that anybody has gone upon the stand and stated that the use of belladonna would result in blindness. I think the evidence of every doctor has been that belladonna would not and could not cause blindness in any person. But you have heard the claim of the defendant that at the time his daughter lost her sight the doctors then said it was the result of belladonna ;• that the doctors then said it was the usual action of belladonna ; that the pupils had become dilated and that there would be a partial loss of vision, but that it would pass away. The testimony of the physicians is uniform as to the ordinary use of belladonna ; that the pupil dilates; that the patient will have partial loss o f vision for some time, but that will gradually pass away; and they have explained in your presence the reason why and the manner in which that is brought about by the operation of the drug upon the system.” To these statements as to the evidence there was also no exception taken.
Without setting forth all the words and utterances of the defendant complained of by the plaintiff, or stating ■ any more fully than has already been stated the contents of the article published in the newspaper, it is sufficient for the purposes of this appeal to say that it is very clear that many'of the words admitted by the defendant to have been used and published by him reflect upon the professional ability of the plaintiff, and were slanderous and libelous in the connection in which they were used.
*352As we have seen from the charge of the' tidal-court, the defense was conducted upon the theory that the defendant’s charges were true, and that his daughter’s blindness had been caused by the use of belladonna, and that was the issue plainly and squarely presented to the jury.
I have examined the evidence in the case very carefully, and have - come to the conclusion that the trial court was right in its statement, that “ the evidence of every doctor has been, that belladonna would not and could not cause blindness in any person.”
A number of physicians were sworn, all upon the part of the plaintiff, some of them specialists of eminence, and their testimony was uniform. There was noxlispute as to the amount of belladonna administered, no conflict of evidence in that regard, and there was no difference of opinion as to the result that had been or could be brought about by such use of that drug, so that there was not only no evidence to support the contention of the defendant that his daughter’s blindness had been produced by the use of belladonna, but the evidence was overwhelmingly against that contention.
It is true when the loss of vision was first discovered, the physician who was called in attributed that loss of-vision to the effects of belladonna, and, after examination and inspection, the plaintiff concurred in- that opinion; but at that time the loss of. vision was supposed to be the temporary one commonly occasioned by the use of that medicine, which theory was abandoned by them when they found that the loss of vision continued, and the girl was becoming permanently blind.
This seems to have been explained to the defendant, and, upon his consulting occulists, he was informed that his daughter’s blindness had not, and could not have, been caused by the use -of bella-' donna; but, notwithstanding this advice, he appears to have continued his charges against the plaintiff, and for these later utterances^ coupled with the fact that seems to-be thoroughly well established, that her blindness was not caused by the use of the drug in question, the justification sought to be established by the defendant, I think, has failed, and the verdict should be set aside as against the weight of evidence, and a new trial granted,' with costs to abide the event.
• All concurred.
Judgment reversed and a new trial granted, costs to abide the event.